ORDER
PER CURIAM.
Sherman Howard (“Howard”) petitions for a writ of mandamus directing the Merit Systems Protection Board (“MSPB”) to issue a final decision in Howard v. Department of the Air Force, DA-0752-09-0172C-1. Howard also seeks attorney fees and costs associated with filing this petition pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). The MSPB opposes.
Mandamus is an extraordinary remedy, available only where the petitioner shows: (1) a clear legal right to relief; (2) there are no adequate alternative legal channels through which he may obtain that relief; and (3) the grant of mandamus is appropriate under the circumstances. Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81, 124 S.Ct. 2576, 159 L.Ed.2d 459 (2004); Kerr v. U.S. Dist. Court, 426 U.S. 394, 403, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976). In denying this requested relief, we note that on the same day Howard filed'this petition the MSPB issued its decision in DA-0752-09-0172-C-1.
Accordingly,
It Is Ordered That:
The petition is denied.